DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “utility supply network” in claim 1 is used by the claim to mean “network for a service provider, i.e. ISP or cellular,” while the accepted meaning is “network for a public utility, i.e. for power plants.” The term is indefinite because the specification does not clearly redefine the term.  Certain claims, i.e. claim 7, repair this deficiency.  The examiner will interpret the claim, for this action only, as covering data and cellular networks but not power line networks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 14-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahindru et al. (2020/0,097,352).
For claims 1, 19 and 20, Mahindru teaches a computer-implemented method and system (abstract) of diagnosing faults (background, summary and claims; Paras. 18-31) in a utility supply network (Paras. 32, 49), the method comprising:
receiving performance data indicative of performance of the utility supply network (Para. 58);
obtaining, from a database, historical performance data indicative of historical performance of the utility supply network and a fault associated with the historical performance data (Paras. 62-64); and
determining a fault in the utility supply network based on comparing the performance data and the historical performance data (Para. 65).
For claim 8, Mahindru teaches that a fault is determined in response to the number of communications from users regarding performance of the utility supply network in a geographical region (Paras 83, 101) exceeding a threshold during a pre-determined time period (Paras. 65-67).
For claim 9, Mahindru teaches that comparing the performance data and the historical performance data comprises comparing the measurements of the performance of the utility supply with historical performance of the utility supply network (Paras. 76, 83-87).
For claim 14, Mahindru teaches determining the likelihood that the determined fault is the actual fault and diagnosing the fault based on the likelihood (Para. 84), wherein the likelihood is based on a similarity between the performance data and the historical performance data (Para. 66, 90-95).
For claim 15, Mahindru teaches modifying, using an artificial intelligence algorithm, the likelihood that the determined fault is the actual fault based on historical faults identified in the historical performance data (Para. 63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru as applied to claim 1 above, and further in view of Nair et al. (2017/0,310,546).
For claim 2, Mahindru does not expressly disclose that the performance data and the historical performance data comprises subjective data relating to a user perception of the performance of the utility supply network, wherein the subjective data is generated in response to a communication from the user regarding the performance of the utility supply network.  Nair teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes this limitation (Table 1: sentiment data).  At the time the invention was made, one of ordinary skill in the art would have added Nair in order to provide improvements to repair analysis (Paras. 5-6).
For claim 3, Mahindru does not expressly disclose that the subjective data is generated in response to one or more of: a user requesting a status check on the performance of the utility supply network; a user complaint or feedback on the performance of the utility supply network; a user subscribing to a repair notification; and a call by the user to a customer service call centre of the utility supply network operator providing feedback on the performance of the network.  Nair teaches this limitation (Para. 59).
For claim 4, Mahindru teaches that the performance data and the historic performance data comprise objective data relating to measurements of the performance of the utility supply network (Paras. 70-71).
For claim 5, Mahindru teaches that the objective data comprises measurements of the performance of the utility supply network for the user submitting a communication regarding the performance of the utility supply network (Paras. 72-73).
For claim 6, Mahindru teaches that the objective data comprises measurements of the performance of the utility supply network for other users of the utility supply network, where the user and the other users are supplied by a common network resource or item of network equipment (Paras. 59-61).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru and Nair as applied to claim 6 above, and further in view of Guttenfelder et al. (2018/0,220,312).
For claim 7, Mahindru and Nair do not expressly disclose the mobile communications network.  Guttenfelder teaches a method and system (abstract) in the analogous art (background, summary and claims) wherein the utility supply network is a mobile communications network (Paras. 33-36) and the common network resource or item of network equipment is one or more of: a base transceiver station, a radio network controller, and a transmission link (Paras. 31-32).  At the time the invention was made, one of ordinary skill in the art would have added Guttenfelder in order to provide improvements to handling alternative networks (Paras. 3-5).

Claims 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru as applied to claims 1, 9 above, and further in view of Guttenfelder as applied to claim 7 above.
For claim 10, Mahindru does not expressly disclose the mobile network.  Guttenfelder teaches a method and system (abstract) in the analogous art (background, summary and claims) wherein the utility supply network is a mobile communications network (Paras. 33-36), the measurements of the performance of the utility supply network are measurements of the performance of the mobile communications network (Para. 38), and comparing the 
For claim 11, Guttenfelder teaches that the measurements of the performance of the mobile communications network comprise at least one of: signal strength received at a mobile device connected to the mobile communications network, transmitter output power, transmitted data rates, latency, voice quality, bit error rate, and SINAD (Paras. 30, 52).
For claim 12, Mahindru does not expressly disclose the mobile network.  Guttenfelder teaches a method and system (abstract) in the analogous art (background, summary and claims) wherein the utility supply network is a mobile communications network (Paras. 33-36), and comparing the performance data with historical performance data comprises comparing the performance data with historical performance data (Para. 38) from a portion of the mobile communications network based on similarity with the portion of the communications network related to the performance data (Paras, 32, 39).  At the time the invention was made, one of ordinary skill in the art would have added Guttenfelder in order to provide improvements to handling alternative networks (Paras. 3-5).
For claim 18, Mahindru does not expressly disclose the mobile network.  Guttenfelder teaches a method and system (abstract) in the analogous art (background, summary and claims) wherein the utility supply network is a mobile communications network (Paras. 33-36).  At the .

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru and Guttenfelder as applied to claim 12 above, and further in view of Chow et al. (2015/0,016,260).
For claim 13, Mahindru and Guttenfelder do not expressly disclose that similarity is based on at least one of: a number of current users, cell size, the geographic nature of the cell; and the demographic nature of the cell.  Chow teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes a mobile network (Paras. 86, 128) and similarity testing (Para. 133, 144-146) that further includes this limitation (Para. 139).  At the time the invention was made, one of ordinary skill in the art would have added Chow in order to provide improvements in handling distinct subnetworks like LANs (Para. 3).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru as applied to claim 14 above, and further in view of Valsecchi et al. (10,270,644).
For claim 16, Mahindru does not expressly disclose the particular form of feedback.  Valsecchi teaches a method and system (abstract) in the current art (background, summary and claims) further comprising one or more of: reducing the likelihood that the determined fault is the actual fault in response to historical performance data similar to the performance data leading to an incorrect diagnosis of the fault; and increasing the likelihood that the determined fault is the actual fault in response to historical performance data similar to the performance data leading to .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru as applied to claim 1 above, and further in view of Bishop et al. (2015/0,254,969).
For claim 17, Mahindru does not expressly disclose determining a further fault has occurred in a maintenance window of a portion of the utility supply network based on communications being received from users regarding the performance of the utility supply network while performance data is still being received from the portion of the utility supply network.  Bishop teaches a method and system (abstract) in the current art (background, summary and claims) that includes this limitation (Para. 36).  At the time the invention was made, one of ordinary skill in the art would have added Bishop in order to provide improvements to fault determination mechanisms (Paras. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445